Rost, J.
The defendants being sued for work done on their account by the plaintiff, in putting up a steam train, for the manufacture of sugar, on the plantation of John Sagan, pleaded as a defence that they were acting in the premises as the agents of Walworth & Sasson, of the city of Boston, to the knowledge of the plaintiff, and had never made themselves personally liable for his claim.
We think, with the District Judge, that under the facts of the case the defence is not tenable. The question, in all cases of this kind, is simply to whom the credit is given, and whore the agent contracts for a foreign principal, the credit is presumed to be given to him. Paley on Agency, No. 369 and 373.
The evidence in the record, so far from rebutting that presumption, comes in aid of it, and fully satisfies us that credit was given exclusively to the defendants.
The judgment must be affirmed, but we do not consider this a proper case for the allowance of damages.
Judgment affirmed, with costs.